Citation Nr: 9905234	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-34 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was first denied in a May 1980 rating decision; that 
decision was not appealed within one year of the veteran 
being notified.  

2.  The last disallowance of the veteran's claim was in May 
1985; the evidence submitted since that time does not go to 
show that his hearing loss originated during active service. 


CONCLUSION OF LAW

The May 1985 rating decision denying service connection for 
bilateral hearing loss is final; new and material evidence to 
reopen the veteran's claim for entitlement to service 
connection for bilateral hearing loss has not been submitted.  
38 U.S.C. 4005(c) (1982); 38 C.F.R. § 3.104 (1984); 
§ 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed bilateral hearing 
loss as a result of active service.  He notes that he served 
on a gun crew during service, and that he was exposed to fire 
from anti-aircraft weapons, machine guns, and small arms.  He 
states that he was not issued any hearing protection during 
active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  If an 
organic disease of the nervous system, including 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of hearing loss 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The record shows that entitlement to service connection for 
bilateral hearing loss was previously denied in a May 1980 
rating decision.  The evidence considered included the 
veteran's service medical records, as well as a VA 
examination conducted in December 1955.  The decision stated 
that defective hearing was not shown by the evidence of 
record.  

The veteran was notified of the May 1980 rating decision in a 
May 1980 letter.  The veteran did not submit a Notice of 
Disagreement indicating a desire to appeal the May 1980 
rating decision within one year of notification.  Therefore, 
the May 1980 rating decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 3.104 (1979), currently 38 U.S.C.A. 
§ 7105 (West 1991) and 38 C.F.R. § 3.104 (1998).  

If new and material evidence is submitted regarding a claim 
that has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

When a claimant request to reopen a previous decision that is 
final, the Board must conduct a two-part analysis.  The Board 
must first determine whether the evidence submitted is "new 
and material".  If the Board determines that the veteran has 
submitted evidence that is "new and material," it must 
reopen the claim and evaluate the merits of the claim in view 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991). 

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  However, such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans, 9 Vet. App. at 
284. 

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  In a recent decision by the U.S. Court 
of Appeals for the Federal Circuit, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the veteran attempted to reopen the claim in April 1981, 
he was notified that he needed new and material evidence to 
reopen the claim, otherwise no further action would be taken.  
The veteran also submitted a request to reopen his claim for 
entitlement to service connection for bilateral hearing loss 
in April 1985.  A May 1985 rating decision noted that the 
veteran's claim had previously been denied, and then declined 
to reopen the claim on the grounds that the veteran had not 
submitted a new factual basis for allowance.  The veteran did 
not initiate an appeal this decision within one year of 
notice thereof, and it is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 3.104 (1984).  The Court has stated that for the 
purpose of determining whether or not new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans, 9 Vet. App. at 285.  Therefore, the Board 
will consider the evidence submitted since May 1985 in 
determining whether or not the veteran has submitted new and 
material evidence to reopen his claim.  

The evidence received since May 1985 includes lay statements 
from three different friends of the veteran.  Each of these 
friends state that they were acquainted with the veteran when 
he returned from active service, and that he experienced 
hearing loss at that time.  They each note that the veteran 
was exposed to artillery fire in service, and opine that this 
caused the veteran's hearing loss.  

The remaining evidence received since May 1985 consists of a 
VA audiological examination conducted in August 1998.  The 
examiner noted that the veteran had a history of exposure to 
loud noise from large guns during service.  He further noted 
that the veteran reported noise exposure from construction 
work after discharge from service.  After examination, the 
summary of results included a bilateral mild to profound 
sensorineural hearing loss, and poor speech discrimination 
for both ears.  An opinion as to the etiology of this hearing 
loss was not provided.  

The Board finds that the veteran's claim may not be reopened.  
The veteran has submitted medical evidence and lay statements 
that were not previously considered, and which go to show 
that he currently has a hearing loss.  This constitutes new 
evidence, because the information it contains was not 
considered by the previous decisions. 

However, the lay statements submitted by the veteran are not 
material.  They do not go to show that the veteran's hearing 
loss originated during service.  The lay statements all claim 
that the veteran was exposed to traumatic noises during 
service, and that the veteran had hearing loss after 
discharge from service.  None of his friends claim to have 
any special medical knowledge.  They are not physicians, and 
are not qualified to find that a hearing loss within the 
meaning of 38 C.F.R. § 3.385 existed within one year of 
active service, or to express a medical opinion as to a 
relationship between the veteran's hearing loss and active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as these statements may not be used to show an 
etiological relationship between the veteran's hearing loss 
and active service, they are not material.  

The August 1998 medical examination is also not material 
evidence.  While it notes a history of exposure to noise in 
service and current hearing loss, it does not contain an 
opinion stating that the veteran's current hearing loss is 
due to the noise exposure in service.  Furthermore, an 
additional history of noise exposure after discharge from 
service was also noted.  There was already clinical evidence 
of a bilateral hearing loss at the time of the May 1985 
determination.  As this examination does not go to show that 
the hearing loss originated due to service, it is not 
material.  Therefore, since the veteran has not submitted 
evidence that is both new and material, his claim for 
entitlement to service connection for bilateral hearing loss 
may not be reopened.  

In reaching this decision, the Board notes that the veteran's 
representative has requested that this case be remanded in 
order to obtain an additional examination containing an 
opinion as to the etiology of the veteran's current hearing 
loss.  However, absent new and material evidence to reopen 
the claim, there is no basis to obtain development in the 
form of an examination.  


ORDER

The veteran has not submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss; the appeal is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

